DETAILED ACTION
This Office Action is a Final Rejection in response to an Amendment after Non Final filed on 11/12/2020. Claims 1-20 are acknowledged as pending in this application with claims 1, 5, 11-12, 14-15 being amended, claims 2-4, 6-10, 13, 16-17 being previously presented and claims 18-20 being newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant amendment filed on 11/12/2020 overcome the Claim Objection and Claim Rejection 112b. The newly added limitations have added Specification Objection and Claim Rejection 112a issues.

Specification
The disclosure is objected to because of the following informalities: 
In the Applicant’s Specification, the reference number 300 is referring to both tubular structure and base roller. Specifically, in the last paragraph on page 7, reference number 300 is referring to the tubular structure while in the fourth paragraph on page 10, reference number 300 is referring to a base roller. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 11, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Method (US 2013/0211297 A1).
Regarding claim 1: Method discloses a device for producing assisted motion, active motion, and resisted motion of the lower extremity of a user comprising: 
a base (see annotated in FIG. 26) having at least one longitudinal track (see annotated in FIG. 26) defined thereon; 
a footplate (lower leg support 230) configured to receive a foot of the user, the footplate (lower leg support 230) slidingly traveling along the at least one longitudinal track (see FIGS. 33-34);  
an upper limb support (system of support rods 210) defined by a pair of spaced apart elongated upper leg supports (pair of support rods 211) with a sling (padded the patient's upper leg 102 can be secured to the upper leg support 220 using the upper leg support strap 222”) while the user's foot is received on the footplate (lower leg support 230; Para [0083] “the lower leg support 230 may comprise a boot-like support to restraint and secure the patient's ankle and foot during use”), the upper leg supports (pair of support rods 211) being pivotally attached to the base (Para [0077] “The front support rods 211, having a proximal end 211a and a distal end 211b, can be pivotally attached, at the proximal end 211a, to the base bracket 203 at front support hinges 214”); 
wherein pivoting movement of the upper limb support (Method, pair of support rods 211) and sliding movement of the footplate (Method, lower leg support 230) are independent from one another.


    PNG
    media_image1.png
    641
    979
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    626
    808
    media_image3.png
    Greyscale


Regarding claim 3: Method discloses the footplate (lower leg support 230) includes a flat support surface (see annotated in FIG. 26 above) with a curved heel support (see annotated in FIG. 26 above) and a foot retaining strap (see annotated in FIG. 26 above).

Regarding claim 11: Method discloses the pair of spaced apart elongated upper leg supports (pair of support rods 211) of the upper limb support move between a lowered position (see FIG. 34) in which the elongated upper leg supports (pair of support rods 211) are positioned proximate an upper surface (see annotated in FIG. 34 

Regarding claim 18: Method discloses a device for producing assisted motion, active motion, and resisted motion of the lower extremity of a user comprising: 
a base (see annotated in FIG. 26) having at least one longitudinal track (see annotated in FIG. 26) defined thereon; 
a footplate (lower leg support 230) configured to receive a foot of the user, the footplate (lower leg support 230) slidingly traveling along the at least one longitudinal track (see FIGS. 33-34); 
first and second spaced apart elongated upper leg supports (pair of support rods 211) with a fabric sling (the padded surface 221 of upper leg support 220) extending therebetween for receiving an upper portion of the user's leg (Para [0087] “the patient's upper leg 102 can be secured to the upper leg support 220”) while the user's foot is received on the footplate (lower leg support 230; Para [0083] “the lower leg support 230 may comprise a boot-like support to restraint and secure the patient's ankle and foot during use”), the first and second elongated upper leg supports (pair of support rods 211) being pivotally attached to the base (Para [0077] “The front support rods 211, having a proximal end 211a and a distal end 211b, can be pivotally attached, at the proximal end 211a, to the base bracket 203 at front support hinges 214”) and moving between a raised position (see annotated in FIG. 35 below) defined by a first angle (see annotated in FIG. 35 below) between the first and second elongated upper leg supports 
wherein pivoting movement of the upper limb support (pair of support rods 211) and sliding movement of the footplate (lower leg support 230) are independent from one another.

    PNG
    media_image4.png
    683
    1042
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    506
    857
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    626
    911
    media_image6.png
    Greyscale


Regarding claim 19: Method discloses a first pull handle (first strap 222, see annotated in FIG. 35 above, the user is capable to put his/her hand the first strap 222 and pull the first strap 222) and a second pull handle (second strap 222, see annotated in FIG. 35 above, the user is capable to put his/her hand the second strap 222 and pull the second strap 222), the first pull handle (first strap 222) being coupled to and extending rearwardly from the first upper leg support (see annotated in FIG. 35 above, first strap 222 couple to the first upper leg support 211 indirectly via the pad 221 and extend indirectly from the rear of the first upper leg), the second pull handle (second strap 222) being coupled to and extending rearwardly from the second upper leg support (second upper leg support 222) (see annotated in FIG. 35 above, second strap 

Regarding claim 20: Method discloses a device for producing assisted motion, active motion, and resisted motion of the lower extremity of a user comprising: 
a base (see annotated in FIG. 26) having a first end and an opposing second end, the base having a longitudinal track (see annotated in FIG. 26) defined thereon and terminating in a first end (see annotated in FIGS. 26, 29), the base (see annotated in FIG. 26) having a first end region (see annotated in FIG. 29) located between the first end of the longitudinal track (see annotated in FIG. 29) and the first end (see annotated in FIG. 29) of the base, the first end region (see annotated in FIG. 29) being free of the longitudinal track; 
a footplate (lower leg support 230) configured to receive a foot of the user, the footplate (lower leg support 230) slidingly traveling along the longitudinal track (see FIGS. 33-34); 
first and second spaced apart elongated upper leg supports (pair of support rods 211) with a fabric sling (the padded surface 221 of upper leg support 220) extending therebetween for receiving an upper portion of the user's leg (Para [0087] “the patient's upper leg 102 can be secured to the upper leg support 220”) while the user's foot is received on the footplate (lower leg support 230; Para [0083] “the lower leg support 230 may comprise a boot-like support to restraint and secure the patient's ankle and foot during use”), the first and second elongated upper leg supports (pair of support rods The front support rods 211, having a proximal end 211a and a distal end 211b, can be pivotally attached, at the proximal end 211a, to the base bracket 203 at front support hinges 214”) at the first end of the base and moving between a raised position (see annotated in FIG. 35 below) and a lowered position (see annotated in FIG. 34 below), wherein the fabric sling has a first side (see annotated in FIG. 26 below) attached to the first elongated upper leg support (first support rod 211) and an opposing second side (see annotated in FIG. 26 below) attached to the second elongated upper leg support (second support rod 211) with an area (see annotated in FIG. 26 below) between the first (see annotated in FIG. 26 below) and second sides (see annotated in FIG. 26 below) being unsupported, thereby creating a hammock structure for receiving the upper portion of the user's leg (see FIG. 35); and 
wherein pivoting movement of the first and second elongated upper leg supports (pair of support rods 211) and sliding movement of the footplate (lower leg support 230)  are independent from one another.

    PNG
    media_image7.png
    697
    1097
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    641
    976
    media_image8.png
    Greyscale


    PNG
    media_image2.png
    506
    857
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    626
    808
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2014/0088466 A1) in view of Method (US 2013/0211297 A1).
Regarding claim 1: Hansen teaches a device for producing assisted motion, active motion, and resisted motion of the lower extremity of a user comprising: 
a base (base 12) having at least one longitudinal track (see annotated in FIG. 1 below) defined thereon; 
a footplate (foot portion 70) configured to receive a foot of the user, the footplate (foot portion 70) slidingly traveling along the at least one longitudinal track; and 

    PNG
    media_image9.png
    578
    725
    media_image9.png
    Greyscale

Hansen does not teach an upper limb support defined by a pair of spaced apart elongated upper leg supports with a sling extending therebetween for receiving an upper portion of the user's leg while the user's foot is received on the footplate, the upper leg supports being pivotally attached to the base; 
wherein pivoting movement of the upper limb support and sliding movement of the footplate are independent from one another.
Method teach an upper limb support (Method, system of support rods 210) defined by a pair of spaced apart elongated upper leg supports (Method, pair of support rods 211) with a sling (Method, strap 222, Para [0082] “…the upper leg support 220 can have a strap 222…”) extending therebetween for receiving an upper portion of the the patient's upper leg 102 can be secured to the upper leg support 220 using the upper leg support strap 222”) while the user's foot is received on the footplate (Method, lower leg support 230; Para [0083] “the lower leg support 230 may comprise a boot-like support to restraint and secure the patient's ankle and foot during use”), the upper leg supports (Method, pair of support rods 211) being pivotally attached to the base (Method, Para [0077] “The front support rods 211, having a proximal end 211a and a distal end 211b, can be pivotally attached, at the proximal end 211a, to the base bracket 203 at front support hinges 214”); 
wherein pivoting movement of the upper limb support (Method, pair of support rods 211) and sliding movement of the footplate (Method, lower leg support 230) are independent from one another.

    PNG
    media_image10.png
    641
    955
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hansen to add the upper limb support and the sling, as taught in Method, in order to provide additional support and reduce stress of the upper limb of the user during exercise.

Regarding claim 2: Hansen further teaches the base (base 12) includes a recessed portion (see annotated in FIG. 1 above) in which the at least one longitudinal track (see annotated in FIG.1 above) is disposed and the footplate (foot portion 70) slidingly travels.

Regarding claim 3: Hansen further teaches the footplate (foot portion 70) includes a flat support surface (see annotated in FIG.1 below) with a curved heel support (see annotated in FIG.1 below) and a foot retaining strap (strap 74).

    PNG
    media_image11.png
    402
    483
    media_image11.png
    Greyscale


Regarding claim 6: Hansen further teaches the base (base 12) includes a pair of first connectors (eye bolts 124, 134) disposed at or near a distal end of the recessed portion and a pair of second connectors (eye bolts 126, 132) disposed at or near a proximal end of the recessed portion, the pairs of first connectors and the second connectors being configured for securing at least one pair of resistance bands (resistance band 128) to the footplate (see annotated in FIG.1 below).

    PNG
    media_image12.png
    578
    738
    media_image12.png
    Greyscale


Claims 1-2, 4-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dreissigacker et al (US 2011/0082015 A1) in view of Method (US 2013/0211297 A1).

Regarding claim 1: Dreissigacker discloses a device for producing assisted motion, active motion, and resisted motion of the lower extremity of a user comprising: 
a base (rail 126) having at least one longitudinal track (top rail 126) defined thereon; 


    PNG
    media_image13.png
    734
    582
    media_image13.png
    Greyscale

Dressigacker does not disclose an upper limb support and a sling
Method teach an upper limb support (Method, system of support rods 210) defined by a pair of spaced apart elongated upper leg supports (Method, pair of support rods 211) with a sling (Method, strap 222, Para [0082] “…the upper leg support 220 can have a strap 222…”) extending therebetween for receiving an upper portion of the user's leg (Method, Para [0087] “the patient's upper leg 102 can be secured to the upper leg support 220 using the upper leg support strap 222”) while the user's foot is received on the footplate (Method, lower leg support 230; Para [0083] “the lower leg support 230 may comprise a boot-like support to restraint and secure the patient's ankle and foot during use”), the upper leg supports (Method, pair of support rods 211) being pivotally attached to the base (Method, Para [0077] “The front support rods 211, having a proximal end 211a and a distal end 211b, can be pivotally attached, at the proximal end 211a, to the base bracket 203 at front support hinges 214”); 
wherein pivoting movement of the upper limb support (Method, pair of support rods 211) and sliding movement of the footplate (Method, lower leg support 230) are independent from one another (see FIG.10, the upper limb support 211 is not connected with the footplate 230; therefore, their movement are independent from each other).

    PNG
    media_image10.png
    641
    955
    media_image10.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dressigacker to add the upper limb support and the sling, as taught in Method, in order to provide additional support and reduce stress of the upper limb of the user during exercise.

Regarding claim 2: Dressigacker further disclose the base (Dressigacker, see annotated in FIG. 1 above) includes a recessed portion (Dressigacker, space inside the rail 126, see annotated in FIG. 1 above) in which the at least one longitudinal track (Dressigacker, top rail 126) is disposed and the footplate slidingly travels.

Regarding claim 4: Dressigacker further disclose the at least one longitudinal track (top rail 126) comprises at least one first longitudinal track formed along a floor of 

    PNG
    media_image14.png
    503
    629
    media_image14.png
    Greyscale


Regarding claim 5: Dressigacker further teaches the at least one first roller (upper wheel 113, see annotated in FIG. 3A above) rotates about a first axis (see annotated in FIG. 2 below) and the at least one second roller (bottom wheel 111, see annotated in FIG. 3A above) rotates about a second axis (see annotated in FIG. 2 below), the first axis (see annotated in FIG. 2 below) and second axis (see annotated in FIG. 2 below) being parallel to one another, the second axis (see annotated in FIG. 2 below) being spaced a greater distance from the floor of the recessed portion compared to the first axis. (the floor is interpreted as the ground, see Rejection 112b)

    PNG
    media_image15.png
    532
    763
    media_image15.png
    Greyscale


Regarding claim 6: Dressigacker further discloses the base (Dressigacker, see annotated in FIG. 1 below) includes a pair of first connectors (Dressigacker, see 

    PNG
    media_image16.png
    452
    714
    media_image16.png
    Greyscale


Regarding claim 7: Dressigacker further teaches a pair of third connectors and a pair of fourth connectors, with one third connector (see annotated in FIG. 2 below) and one fourth connector (see annotated in FIG. 2 below) being located along one side of the footplate, the other third connector and other fourth connector being located along 

    PNG
    media_image17.png
    491
    700
    media_image17.png
    Greyscale


Regarding claim 8: Dressigacker further discloses the at least one longitudinal track (rail 126) comprises a pair of first and a pair of second tracks (see annotated in FIG. 3A), the footplate (foot rest 112) includes a pair of roller supports comprising a pair of upright supports (see annotated in FIG. 1 below) that are coupled to sides of the footplate (see annotated in FIG. 1 below) and a pair of lateral supports (see annotated in FIG. 1 below) connected to the upright supports (see annotated in FIG. 1 below) and oriented normal thereto, each of the roller supports includes a first roller that rides along 

    PNG
    media_image18.png
    503
    629
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    734
    585
    media_image19.png
    Greyscale


	Regarding claim 9: Dressigacker further discloses the pair of first tracks (see annotated in FIG. 3A below) are formed along a floor of a recessed portion  see annotated in FIG. 2 below) formed in the base and the pair of second tracks (see annotated in 3A below) comprise channels formed in side walls of the recessed portion, the footplate slidingly traveling within the recessed portion (see annotated in FIG. 3A, the footplate comprises the bracket wherein the bracket slide within the recessed portion so portion of the footplate slide within the recessed portion).

    PNG
    media_image20.png
    503
    642
    media_image20.png
    Greyscale


Regarding claim 10: Dressigacker further discloses the first rollers (see annotated in FIG. 2 below) are formed along a first axis (Dressigacker, see annotated in FIG. 2 below) and the second rollers (Dressigacker, see annotated in FIG. 2 below) are formed along a second axis (Dressigacker, see annotated in FIG. 2 below) that is  see annotated in FIG. 2 below).

    PNG
    media_image21.png
    532
    763
    media_image21.png
    Greyscale


Regarding claim 11: Dressigacker in view of Method teaches the limitation of claim 1, from which the claim depend. 
Dressigacker in view of Method further teaches the pair of spaced apart elongated upper leg supports (Method, pair of support rods 211) of the upper limb support move between a lowered position (Method, see FIG. 34) in which the elongated upper leg supports (Method, pair of support rods 211) are positioned proximate an upper surface (Method, see annotated in FIG. 34 below) of the base and a raised position (Method, see annotated in FIG. 34 below) in which the elongated upper leg 

    PNG
    media_image22.png
    506
    855
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    626
    808
    media_image23.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dressigacker to add the upper limb support, as taught in Method for the purpose of providing additional support and reduce stress of the upper limb of the user during exercise.

Regarding claim 12: Dressigacker in view of Method teach each of the pair of spaced apart elongated upper leg support include a pull handle (Method, see annotated in FIG. 1 below)

    PNG
    media_image24.png
    641
    955
    media_image24.png
    Greyscale


Regarding claim 13: Dressigacker further discloses the at least one longitudinal track (Dressigacker, top rail 126) comprises a single longitudinal track (Dressigacker, see annotated in FIG. 2) formed along a floor of the recessed portion (Dressigacker, space inside the rail), the footplate (Dressigacker, foot rest 112) including a single roller (Dressigacker, upper wheel 113) for traveling along the single longitudinal track.

Regarding claim 14: Dressigacker in view of Method teach the footplate (Dressigacker, foot portion 70) moves in a longitudinal direction relative to the base (Dressigacker, base 12), while the pair of elongated upper leg supports (see annotated in Diallo FIG.1) pivot relative to the base independently from the longitudinal movement 

Regarding claim 17: Dressigacker further discloses the footplate (Dressigacker, foot rest 112) includes a pair of roller supports (Dressigacker, see annotated in FIG. 1 below) comprising a pair of upright supports (Dressigacker, see annotated in FIG. 1)  that are pivotally coupled to attachment members provided along sides of the footplate (Dressigacker, foot rest 112) and a pair of lateral supports (Dressigacker, see annotated in FIG. 1) connected to the upright supports (Dressigacker, see annotated in FIG. 1) and oriented normal thereto, each of the roller supports includes a first roller (Dressigacker, see annotated in FIG. 2) that rides along one first track (Dressigacker, see annotated in FIG. 2) and a second roller (Dressigacker, see annotated in FIG. 2) that rides along one second track (Dressigacker, see annotated in FIG. 2), the first rollers (Dressigacker, see annotated in FIG. 2) disposed along a first axis (Dressigacker, see annotated in FIG. 2)  that is located below a second axis (Dressigacker, see annotated in FIG. 2) along which the second rollers (Dressigacker, see annotated in FIG. 2) are disposed, the second rollers (Dressigacker, see annotated in FIG. 2) located radially outward from the first rollers (Dressigacker, the second roller slide on the top rail while the first roller slide within the channel; therefore the second roller located outward from the first roller).

    PNG
    media_image25.png
    734
    585
    media_image25.png
    Greyscale



    PNG
    media_image26.png
    553
    732
    media_image26.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dreissigacker et al (US 2011/0082015 A1) in view of Method (US 2013/0211297 A1) and further in view of Hoffman (US 2014/0148736 A1).
Regarding claim 15: Dressigacker in view of Method teach the limitation of claim 1, from which the claim depend, and further teach the upper leg support.
Hoffman teaches the telescoping tube (Hoffman, Para [0030], “A pin like pin 31 maybe inserted into the aligned holes to anchor the position between the telescoping tubes”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the upper leg support, as taught in Dressigacker in view of Method, to have a telescoping tubes, as taught in Hoffman, to allow the upper leg support to fit and provide support different sizes of the user’s legs.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dreissigacker et al (US 2011/0082015 A1) in view of Method (US 2013/0211297 A1), further in view of Tan (US 2011/0253732 A1) and further in view of Skipper (US 2012/0241570 A1).
Regarding claim 16: Dressigacker in view of Method teach the limitation of claim 1, from which the claim depend. 
Dressigacker in view of Method fail to teach the hook.
Tan teaches the hook (hook grip 3) configured for hanging the base on a support surface and is being hingedly connected to the base and movable between a stowed position (see FIG. 4 below) and an extended position (see FIG. 5 below).

    PNG
    media_image27.png
    909
    612
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    866
    674
    media_image28.png
    Greyscale


Skipper teaches a pair of hooks (a pair of brackets), each of the hook being hingedly connected to the surface. (Skipper, Para [0033], “…a pair of brackets 82 suitable for attachment of the backerboard to the first unit 14…”, see FIG. 3C below)


    PNG
    media_image29.png
    580
    820
    media_image29.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the underside of the base, as taught in Dressigacker in view of Method, to have a hook configured  for hanging the base ona a support surface, as taught in Tan, for the purpose of hooking or securing the device to the support (Tan, Abstract, “hook-like grip body extended from the mounting block for grasping by the user or hooking on a handrail or support”), and further to modify the number of the hooks to have a pair of hooks, as taught in Skipper, for the purpose to provide better securement and additional support to the base when hanging the base on the wall or support surface.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on 11/12/2020 (the newly added limitation “the upper leg supports being pivotally attached to the base”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1-3,6 on 11/12/2020 that Hansen in view of Diallo and Dreissigacker in view of Diallo fail to teach the limitation “the upper leg supports being pivotally attached to the base” (in claim 1). 
Applicant’s arguments with respect to claim(s) 15 on 11/12/2020 that Dreissigacker in view of Diallo and Hoffman does not render obvious by this combination.
Applicant’s arguments with respect to claim(s) 16 on 11/12/2020 that Dreissigacker in view of Diallo, Tan and Skipper does not render obvious by this combination.
Applicant’s arguments are considered but are moot since the reference Method discloses all the limitation of claim 1 (see Claim Rejection 102 above); the combination of Hansen in view of Method and Dreissigacker in view of Method also teach all the limitation of claim 1 (see Claim Rejection 103 above). The reference Method further discloses all the limitation of newly added claims 18-20. Further, claims 1, 18, 20 are rejected under 112a for introducing new matter (see Claim Rejection 112a above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784